COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Zak Nakhoda, James Wesselski, Kenneth Chambers, Philip
                         Spotts, The Structural Alliance, Wesgroup Consulting, LLC, and The
                         Mission Group

Appellate case number:   01-15-00695-CV

Trial court case number: 2010-25885

Trial court:             80th District Court of Harris County

      Relators’ Motion for Emergency Relief is GRANTED. The August 12, 2015 Order
compelling production of relators’ W-2 and IRS Form 1099s from 2008 to the present is
STAYED, pending resolution of this petition for writ of mandamus.

        The Court REQUESTS responses to the petition for writ of mandamus from the Real
Parties in Interest. The responses, if any, are due September 4, 2015.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: August 14, 2015